 1
 2
 3
 4
 5
 6                                                                          JS-6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   NEMAN BROTHERS & ASSOC,.                 Case No. 2:18-cv-07391-SVW-FFM
     INC., a California Corporation;
12                                            ORDER RE: STIPULATION FOR
                   Plaintiff,                 DISMISSAL PURSUANT TO FRCP
13                                            41(a)(1)(A)(ii)
                   vs.
14                                            Judge: Hon. Stephen V. Wilson
15   ZULILY, LLC., a Washington
     Limited Liability Company; and
16   DOES 1-10,
     inclusive,
17
                  Defendants.
18
19
20
           The parties having so stipulated and agreed, the above-referenced case is
21
     hereby dismissed without prejudice and without an award of costs or fees to any
22
     party. Each party shall bear their own costs and attorney fees.
23
24
     IT IS SO ORDERED.
25
     Dated:   December 28, 2018
26
27                                          The Honorable Stephen V. Wilson
                                            United Stated District Court Judge
28
                                               1
                                        [PROPOSED] ORDER
